Citation Nr: 1827177	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-09 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1971 to June 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned in April 2014.  This matter was previously before the Board in September 2014, at which time the Board remanded the issue on appeal for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a September 2014 remand, the Board ordered that the Veteran be scheduled for a new VA examination to address his claimed cervical spine disorder, instructing the examiner to identify all current diagnoses pertaining to the Veteran's cervical spine, and to opine as to whether each diagnosed disorder was at least as likely as not (50 percent probability or more) etiologically related to his active military service, to include as a result of the trauma the Veteran described when he was attempting to rescue the pilot of a downed aircraft while aboard the U.S.S. Midway.  The Board further directed the examiner to consider that pursuant to Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), lay evidence was potentially competent to support the presence of a disability during service and since, even when not corroborated by contemporaneous medical evidence, and that pursuant to Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court had previously determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  

The Veteran then underwent a July 2015 VA examination where the examiner noted a diagnosis of severe cervical disc disease which led to a spinal fusion.  Ultimately, the examiner opined that the Veteran's cervical spine disability was less likely than not related to service, stating that there was no evidence the Veteran sustained any trauma to his C spine in the service which would cause him to need a spinal fusion 30 years later, noting that the injury was most likely age related.  However, as was noted in the Board's September 2014 remand, the Veteran has consistently reported that he injured his neck when rescuing the pilot of an aircraft that crashed aboard the U.S.S. Midway, and has submitted lay statements and newspaper articles dated in 1973 to support his claim; in light of the evidence of record, the Board concluded that the Veteran's report of a plane crash aboard the U.S.S. Midway and the Veteran's involvement in the aftermath, to include being blown from the flight deck to the catwalk, to be credible.  The examiner did not specifically address any of the Veteran's lay statements or supporting evidence with respect to his claimed cervical spine injury in service, or explain why the current disability would be more likely due to age rather than an injury in service.  Thus, the Board concludes that the July 2015 VA examination and opinion is inadequate for adjudication purposes, and a remand is therefore required to obtain a new VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, the Board notes that the most recent VA treatment records associated with the claims file are from December 2014.  Thus, on remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all outstanding VA treatment records from the East Orange VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  

2.  Then, arrange for an examination by an examiner who has not previously participated in this case to address the nature and etiology of the Veteran's claimed cervical spine disorder.  

The examiner is to identify any present cervical spine disorder, to include cervical disc disease and spinal fusion, and for any such distinct cervical spine disorder found, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder began in or is otherwise related to the Veteran's military service, to include as a result of the trauma the Veteran described while attempting to rescue the pilot of an aircraft that crashed aboard the U.S.S. Midway.  The Board notes that the Veteran's reports with respect to that incident have been deemed credible.  The examiner should additionally address the Veteran's lay statements of record, particularly as they pertain to onset of symptomatology and any continuity of symptomatology since discharge from service for a cervical spine disorder.

All opinions must be accompanied by an explanation.  If the examiner finds that the Veteran's current disability is more likely related to factors not related to his military service (such as age), then the examiner must explain WHY the current disability would be more likely due to age rather than the claimed injury in service.

3.  Then, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.






The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




